                                                                      Case 2:20-cv-02144-APG-EJY Document 16 Filed 12/29/20 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1    Nevada Bar No. 9086
                                                           2
                                                                Shawn W. Miller, Esq.
                                                                Nevada Bar No. 7825
                                                           3    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           4    Henderson, Nevada 89052
                                                           5
                                                                Phone: (702) 848-3855
                                                                dkrieger@kriegerlawgroup.com
                                                           6    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff
                                                           7

                                                           8
                                                                                                 UNITED STATES DISTRICT COURT
                                                           9
                                                                                                     DISTRICT OF NEVADA
                                                           10

                                                           11
                                                                 WILLIAM BERRY, JR,                                  Case No.: 2:20-cv-02144-APG-EJY
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                       Plaintiff,                        JOINT MOTION FOR EXTENSION OF
                         Henderson, Nevada 89052




                                                                                                                        TIME FOR PLAINTIFF TO FILE
                                                           13           vs.                                          RESPONSE TO DEFENDANT PLUSFOUR,
                                                           14
                                                                                                                          INC’S MOTION TO DISMISS
                                                                 AARGON AGENCY, INC; PLUSFOUR, INC;
                                                           15    QUANTUM COLLECTIONS; AND                                          (First Request)
                                                                 RICHLAND HOLDINGS, INC DBA
                                                           16    ACCOUNTCORP OF SOUTHERN NEVADA,
                                                           17
                                                                                    Defendants.
                                                           18
                                                                       WILLIAM BERRY, JR (“Plaintiff”) and Defendant PLUSFOUR, INC. (“Plusfour”), collectively
                                                           19

                                                           20   the “Parties”, hereby jointly submit this motion (“Joint Motion”) for a two-week extension of time for

                                                           21   Plaintiff to file a response to Plusfour’s Motion to Dismiss or in the Alternative Motion for Summary
                                                           22   Judgment (“Motion to Dismiss”) to January 13, 2021. Additionally, Plusfour’s reply brief, if any, shall
                                                           23
                                                                be likewise extended for two weeks to February 10, 2021. The Motion to Dismiss was filed on
                                                           24
                                                                December 16, 2020 and appears on the docket as ECF #8. Plaintiff’s current deadline to respond to the
                                                           25

                                                           26   Motion to Dismiss is December 30, 2020.

                                                           27

                                                           28




                                                                                                               -1-
                                                                       Case 2:20-cv-02144-APG-EJY Document 16 Filed 12/29/20 Page 2 of 2




                                                                       The reason for the request is because counsel for Plaintiff needs additional time to communicate
                                                           1

                                                           2
                                                                with Plaintiff about the issues raised in the Motion to Dismiss, and fully examine and respond to the

                                                           3    arguments and legal analysis set forth in the Motion to Dismiss and evaluate whether dismissal or an
                                                           4    amended pleading would resolve the issues raised in the Motion to Dismiss. The Parties also request an
                                                           5
                                                                extension to fully consider and brief the summary judgment issues presented. This is Parties’first request
                                                           6
                                                                for an extension and this Joint Motion has not been submitted for the purpose of delay or other
                                                           7

                                                           8
                                                                impermissible purpose. Plusfour will not be prejudiced by the delay and has agreed to the extensions of

                                                           9    time. Additionally, the requested extensions do not prejudice or directly affect the other Defendants in
                                                           10   this case. Accordingly, it is requested that the Court grant the extension of time to respond to the Motion
                                                           11
                                                                to Dismiss to January 13, 2021 and any reply brief to February 10, 2021.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                                       Dated: December 29, 2020.
                                                           13

                                                           14
                                                                        Submitted By:                                       No Opposition:

                                                           15           /s/ Shawn W. Miller              .                  /s/ Garrett R. Chase           .
                                                                        David H. Krieger, Esq.                              Garrett R. Chase, Esq.
                                                           16           Shawn W. Miller, Esq.                               SHUMWAY VAN
                                                           17
                                                                        KRIEGER LAW GROUP, LLC                              8985 South Eastern Ave, Suite 100
                                                                        2850 W. Horizon Ridge Pkwy., Suite 200              Las Vegas, Nevada 891213
                                                           18           Henderson, Nevada 89052                             Attorneys for Defendant Plusfour, Inc.
                                                                        Attorneys for Plaintiff
                                                           19

                                                           20
                                                                                             ORDER GRANTING EXTENSION OF TIME
                                                           21

                                                           22
                                                                       IT IS SO ORDERED.
                                                           23
                                                                                                                   ________________________________________
                                                           24                                                      UNITED STATES DISTRICT JUDGE
                                                           25
                                                                                                                            December 29, 2020
                                                                                                                   Dated: __________________________________
                                                           26

                                                           27

                                                           28




                                                                                                                 -2-
